Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12 are pending in the instant application. 
Claims 1-12 are being examined on their merits herein.
Priority
The instant application is a Continuation of U.S. Patent Application 16/415,075, filed on 17 May 2019, now abandoned, which claims the benefit of priority of U.S. Provisional Patent Application No. 62/673,216, filed on 18 May 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 September 2021 is acknowledged and considered.
Claim Rejections- 35 USC 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Regan (US 2011/0034562, published 10 February 2011, cited in IDS).
Regan teaches captodiamine as a selective Sigma 1 or Dopamine D3 receptor agonist or a 5HT2c receptor ligand for use in treatment of symptoms of anxiety associated with an affective disorder and/or symptoms associated with cognitive impairment disorder (Abstract), such as, for example, attention deficit hyperactivity disorder ([0132], lines 8-11).
Regan teaches anxiety disorders to be treated such as, for example, affective disorders of childhood such as attention deficit hyperactive disorder ([0118], last 3 lines). 
Regan teaches that the subject to be treated is in need of alleviation, or inhibition of symptoms of cognitive disorders [0127], such as, for example, attention deficit hyperactive disorder ([0128], lines 6-7); since hyperactivity is a symptom of ADHD, Regan implicitly teaches that the method of treatment results in inhibition/reduction in hyperactivity, as in instant claim 1. Regan teaches ([219], line 2) open field test designed to measure behavioral responses such as hyperactivity.
Regan teaches [0192] administering of captodiamine via oral route, rectal route, nasal route, ophthalmic route, or parenteral route, as in instant claim 8.
Regan teaches [0197] captodiamine administered to a subject as a sustained release form; a desired duration may be at least the drug elimination half-life of the administered compound and may be, for example, at least 6 hours ([0198], lines 1-3), or at least about 12 hours or at least about 24 hours ([0198], lines 3-4), which may result in an improvement in symptoms of the disease for more than 6 hours after administration, as in instant claim 6, or the next day after administration, as in instant claim 7.
Regan teaches [00205] captodiamine being administered in an effective amount, which may be from 10 ng (0.01 mg) to about 1500 mg, as in instant claim 2, which encompasses the ranges in instant claims 3, 4.
Regan teaches that captodiamine is administered orally in an amount totaling about 200 mg per day ([0210], line 5), which is within the range in instant claims 3, 9.
Regan also teaches captodiamine dose titration, where a final dose of about 200 mg per day is achieved by first administering 100 mg per day, which is within the range in instant claims 2-4, 9, for a certain period of time, followed by administering 200 mg per day ([0211], lines 1-7). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Regan to arrive at the instantly claimed method. The person of ordinary skill in the art would have been motivated to use captodiamine in a method of treating attention deficit hyperactivity disorder, because Regan teaches that captodiamine is useful in the treatment of symptoms associated with cognitive impairment disorder, such as, for example, attention deficit hyperactivity disorder. Therefore, a person of ordinary skill in the art would have used captodiamine in a method for treating ADHD in patients in need thereof, with the expectation of achieving a therapeutic effect.  
Further, determining the effective daily therapeutic dose within the range disclosed by Regan, choosing the administration route and monitoring for improvement of symptoms of ADHD at different time intervals are routine steps in a method of treatment, well within the skill of the artisan.
With respect to claims 10-12, administering captodiamine to treat different subtypes of ADHD is obvious, with the expectation that captodiamine, which is expected to be effective in treating ADHD, will be effective in treating the different subtypes of ADHD.
As such, claims 1-12 are rejected as prima facie obvious.

Claims 1-12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Regan (US 2011/0034562, published 10 February 2011, cited in IDS), in view of Ring et al. (Journal of Psychopharmacology 2013, 27 (1), 930-939, cited in IDS), in further view of Tsai (Cytokine & Growth Factor Reviews 2017, 34, 35-41, available online 30 November 2016, cited in IDS).
Regan is as above.
Ring teaches that captodiamine enhances hypothalamic BDNF expression in vivo.
Ring teaches that captodiamine significantly increased BDNF protein expression in the hypothalamus of C57B16 mice following its chronic administration at 5 mg/kg, 7 days (page 932, right column, first paragraph under Results).
Ring teaches that captodiamine is effective to treat a BDNF-related disease characterized by reduction in cerebral BDNF expression.
Ring does not teach a method of treating ADHD with captodiamine.

 	Tsai (Cytokine & Growth Factor Reviews 2017, 34, 35-41) teaches that ADHD is a BDNF-related disease.
Tsai teaches that preclinical evidence indicates that BDNF knockout mice are hyperactive, and an AHDH rodent model exhibited decreased cerebral BDNF levels (Abstract).
Tsai teaches (page 38, right column, third paragraph) that in children with ADHD, a significant correlation was observed between an increase in BDNF levels and improvement in hyperactivity symptoms with treatment.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Regan, Ring and Tsai in a method of treating ADHD with captodiamine. The person of ordinary skill in the art would have been motivated to use captodiamine in a method of treating attention deficit hyperactivity disorder, because Regan teaches that captodiamine is useful in the treatment of symptoms associated with cognitive impairment disorder, such as, for example, attention deficit hyperactivity disorder. Therefore, a person of ordinary skill in the art would have used captodiamine in a method for treating ADHD in patients in need thereof, with the expectation that captodiamine is effective to improve core symptoms of ADHD which are hyperactivity and attention deficit/inattentiveness. 
Furthermore, the person of ordinary skill in the art would have been motivated to use captodiamine to treat ADHD, because captodiamine was taught by Ring to enhance cerebral BDNF expression in vivo, to treat a BDNF-related disease characterized by reduction in cerebral BDNF levels, and Tsai teaches that AHDH/ hyperactivity is characterized by decreased cerebral BDNF levels. Therefore, a person of ordinary skill in the art would have administered captodiamine, which was taught by Ring to treat BDNF-related diseases by increasing cerebral BDNF levels, in a method for treating ADHD/hyperactivity, a disease characterized by decreased cerebral BDNF levels, as taught by Tsai, with the expectation that captodiamine increases cerebral BDNF levels, which results in therapeutic effect.  
Further, determining the effective daily therapeutic dose of captodiamine, choosing the administration route and monitoring for improvement of symptoms of ADHD at different time intervals in order to achieve maximum therapeutic effect, are routine steps in a method of treatment, well within the skill of the artisan.
With respect to claims 10-12, administering captodiamine to treat different subtypes of ADHD is obvious, with the expectation that captodiamine, which is expected to be effective in treating ADHD, will be effective in treating the different subtypes of ADHD.
As such, claims 1-12 are rejected as prima facie obvious.

Conclusion
Claims 1-12 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627